Citation Nr: 9922181	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-18 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  What evaluation is warranted for degenerative joint 
disease and degenerative disc disease of the lumbar spine 
with herniated nucleus pulposus, from October 1, 1994.

2.  What evaluation is warranted for vascular and migraine 
headaches, from October 1, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to September 
1994.

This appeal arises from a rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran appealed an April 1995 rating decision 
that granted service connection for degenerative joint 
disease with herniated nucleus pulposus, which was assigned 
an initial 20 percent rating.  That rating decision also 
granted service connection for vascular and migraine 
headaches, which was assigned an initial noncompensable 
rating.  The veteran appealed that decision as to the 
assigned ratings.  


FINDINGS OF FACT

1.  Since October 1, 1994, degenerative joint disease and 
degenerative disc disease of the lumbar spine with herniated 
nucleus pulposus has not been manifested by more than 
moderate symptomatology.

2.  Since October 1, 1994, vascular and migraine headaches 
have not been productive of characteristic prostrating 
attacks averaging one in two months over the last several 
months.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent since October 1, 
1994, for degenerative joint disease and degenerative disc 
disease of the lumbar spine with herniated nucleus pulposus, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).

2.  A compensable evaluation since October 1, 1994, for 
vascular and migraine headaches, is not warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.21, 4.124a, 
Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990);  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when her contentions and the 
evidence of record are viewed in the light most favorable to 
the claims.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

Under the laws administered by VA disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

The United States Court of Appeals for Veterans Claims 
emphasized that when evaluating disabilities of the 
musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In an April 1995 decision, the RO granted service connection 
for degenerative joint disease with herniated nucleus 
pulposus, which was assigned an initial 20 percent rating; 
and for vascular and migraine headaches, which was assigned 
an initial noncompensable rating.  This decision was made on 
the basis of service medical records and the report of VA 
neurologic and general examination in December 1994.  During 
that examination the veteran reported  complaints of chronic 
lower back pain, and numbness in the right calf and foot.  

The report of neurologic examination in December 1994 noted 
that the veteran brought to the examination reports of a 
March 1994 MRI of her back that showed L5-S1 paramedian, 
right, large disk protrusion; a January 1991 CT of the back 
that showed bulging of L2 through L5 with facet changes; and 
a January 1993 plain film that showed a narrowed L5-S1 disk 
space.  The veteran reported complaints that for the past 
year she had awakened with right sciatica in the posterior 
thigh and calf, and she continued to have trouble with a 
stiff back.  Regarding her headaches, she indicated that she 
had had headaches since 1986, and she related that Elavil 
helped with symptoms.  She described typical blurred vision 
bilaterally, and a sensitivity to noise, but no vomiting.  
The pain was reported to be generalized and  never 
lateralized.  The pain would build up over one to two hours 
and last as long as three days.  On examination, the veteran 
could jog and walk on her toes and heels easily, and could 
squat and get up and bend with minimal discomfort.  The 
interossei were strong.  Strength of her thighs and anterior 
tibial muscles was normal.  She had increased sensation to 
scratch and touch over the lateral surface of her right calf, 
several inches below the knee that extended down toward the 
ankle.  She had a decreased right ankle jerk.  Other tendon 
reflexes were normal.  Toe identification, vibration, joint 
sensation, and traced figures in the feet were normal.  No 
atrophy or fasciculation was seen.  The diagnosis was that 
the veteran had had backaches for more than 10 years 
associated with mild right lateral calf dysesthesia, with 
magnetic resonance findings consistent with an L5-S1 disk 
protrusion.  The diagnosis also was that the veteran had a 
fair history of migraines during the interval from 1985 to 
1991, [which was] strangely better in recent years.

The report of general medical examination in December 1994 
noted complaints of backache, right leg numbness, and 
stiffness in the back toward the neck.  On examination of the 
musculoskeletal system, the veteran was noted to have 
symptoms of radiating pain from the back with numbness of the 
right leg in radicular fashion.  The report noted that X-rays 
of the back were normal.  The veteran was noted to move 
easily in the examining room, with no obvious deformity of 
the extremities seen.   

The record also includes various private and VA medical 
records reflecting treatment and examination in the 1990's 
for different medical conditions and disorders.  These 
records include reports of VA treatment in 1995 and 1996 for 
lumbar spine and headaches disabilities.  Regarding her 
lumbar spine clinical reports include complaints of coccygeal 
pain with right L5-S1 radiculopathy, and assessments or 
impressions of degenerative joint disease of the lumbar spine 
with right L5-S1 radiculopathy on EMG.  Review of the record 
indicates that the veteran was treated by VA in March 1996 
for complaints of headaches for one week, with nausea and 
photophobia.  That report indicated that while the veteran 
was out of medication she did not have headaches while on the 
medication.  

During an August 1996 VA examination of cranial nerves, the 
veteran reported complaints of headaches every two or three 
months, which were associated with severe bilateral frontal 
pain and ocular blurred vision with severe nausea and some 
vertigo.  These headaches would last from several hours to 
five or six days.  Examination of the cranial nerves revealed 
no evidence of trigeminal neuralgia.  The extraocular motions 
were normal.  The examiner found no sensory areas of 
tenderness or loss of sensation over the areas of trigeminal 
distribution.  The facial nerves appeared to be intact and 
the muscles of the facial nerves were not involved.  
Examination of the nose and throat revealed that the 
glossopharyngeal area was normal.  No sensory loss or 
tenderness was found in the posterior pharynx.  The diagnosis 
was recurrent migraine headaches.  

During an August 1996 VA examination of the spine, the 
veteran reported complaints of intermittent pain and numbness 
in her right leg, especially over the area of the calf.  
Physical examination revealed no limitation of motion of the 
lumbar spine with flexion, extension, or lateral rotation.  
The veteran complained of pain in her right leg on straight 
leg raising, but there was no evidence of pain on coughing or 
sneezing.  There was no scoliosis or structural change in the 
lumbar spine.  The veteran complained of numbness in her calf 
on the right side during the examination.  The report of 
radiology examination contains an impression of minor 
levoscoliosis of the lumbar spine with minimal Schmorl node 
formation involving the body of L2.  The spine examination 
report diagnosis was herniated disk by history.   

Lumbar Spine

The veteran's service-connected lumbar spine disability has 
been rated at a 20 percent level since October 1, 1994, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under that code, a 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  

Impairment of the lumbar spine may also be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5292, for  impairment 
involving limitation of motion of the lumbar spine.  Under 
that code, evidence of a moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Evidence of 
severe limitation of motion warrants a 40 percent evaluation.  
Impairment of the lumbar spine may also be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral strain.  
This code provides that a lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is warranted.  For a severe lumbosacral strain, 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a.

In reviewing the evidence noted above, the Board observes 
that the veteran's lumbar disability is not productive of a 
limitation of motion, but it does cause right calf pain and 
numbness.  There is a minor levoscoliosis of the lumbar spine 
with minimal Schmorl node formation.  However, the Board 
finds that the evidence as noted above represents that no 
more than moderate recurring attacks are produced by the 
disorder.  There is no showing of severe attacks or 
neurological symptoms, with intermittent relief.  Indeed, no 
objective evidence of severe sensory difficulties, etc. has 
been clinically documented.  Therefore, the criteria for a 
higher evaluation under Diagnostic Code 5293 have not been 
met.  The evidence reveals no limitation of motion of the 
lumbar spine.  Therefore, an increase under Diagnostic Code 
5292 is not warranted.  Nor is there evidence of a severe 
back strain, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, which is the criteria for 
a 40 percent evaluation under Diagnostic Code 5295.  

Overall, the Board has considered all pertinent diagnostic 
criteria but finds no basis for an evaluation in excess of 20 
percent for the veteran's service-connected degenerative 
joint disease and degenerative disc disease of the lumbar 
spine with herniated nucleus pulposus.  Therefore, the 
preponderance of the evidence is against her claim for that 
benefit.  Even considering the veteran's complaints of pain, 
there is no objective evidence of limitation of motion 
specifically due to pain on use, which would entitle the 
veteran to an evaluation in excess of 20 percent by analogy 
to ankylosis.  See 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206-207.  

Headaches

The veteran's vascular and migraine headaches disability is 
currently rated at a noncompensable rate under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, for migraine.  Under that code, 
a noncompensable rating is assignable for migraine headaches 
with less frequent attacks than listed under the criteria for 
a 10 percent rating.  A 10 percent rating is assigned when 
the disability involves characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent rating is in order with characteristic prostrating 
attacks occurring on an average once a month over last 
several months.

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for vascular and migraine headaches.  In order to warrant at 
least a 10 percent rating, the veteran would have to have 
characteristic prostrating attacks averaging one in two 
months over the last several months.  The veteran described 
having headaches every two or three months, with severe 
bilateral frontal pain, ocular blurred vision with severe 
nausea and some vertigo.  Since service, there is no evidence 
of medical treatment for headaches except for once in March 
1996.  The notation at that time indicated that the veteran 
was out of medication, and that she did not get headaches 
while on medication.  Based on the evidence presented, the 
Board cannot say that the disability picture more closely 
approximates the rating criteria for a compensable rating.  
In this regard, the clinical evidence does not show that the 
veteran suffers from migraine headaches, with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  Therefore, the veteran's claim is denied.

In reaching these decisions the Board finds that the evidence 
of record does not present such an unusual or exceptional 
disability picture which would warrant referral of the case 
to the RO for consideration of a higher rating on an extra-
schedular basis.  Neither disability under consideration is 
shown to have caused a marked interference with employment, 
such as significant lost time from, or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown 9 Vet. App. 337 
(1996).
 
Finally, the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt concerning the 
issues on appeal.  However, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis and 
warrant a higher evaluation than presently assigned.  38 
U.S.C.A. § 5107(b). 


ORDER

Entitlement to a disability rating higher than 20 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine with herniated nucleus pulposus from October 
1, 1994, is denied.

Entitlement to a compensable disability rating for vascular 
and migraine headaches from October 1, 1994, is denied.

		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeal

 

